Citation Nr: 1020895	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  09-15 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	David A. Tuggle, Attorney


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 




INTRODUCTION

The Veteran served on active duty from May 1943 to December 
1945.  He died in April 2005.  The appellant is the Veteran's 
widow.

This issue comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2008 decision of the RO that, in 
pertinent part, denied service connection for the cause of 
the Veteran's death.  The appellant timely appealed.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

In the context of a claim for Dependency and Indemnity  
Compensation (DIC) benefits, which includes a claim of  
service connection for the cause of the Veteran's death,  38 
U.S.C.A. § 5103(a) (West 2002) notice must be tailored to  
the claim.  Hupp v. Nicholson, 21 Vet. App. 342 (2007), rev'd  
on other grounds sub nom. Hupp v. Shinseki, No. 2008-7059, 
2009 WL 1386056 (Fed. Cir. May 19, 2009).  The notice should  
include: (1) A statement of the conditions, if any, for which  
a veteran was service connected at the time of his or her  
death; (2) an explanation of the evidence and information  
required to substantiate a DIC claim based on a previously  
service-connected condition; and (3) an explanation of the  
evidence and information required to substantiate a DIC claim  
based on a condition not yet service connected.  Hupp v.  
Nicholson, 21 Vet. App at 352-353.  

Here, the Veteran was service-connected during his lifetime 
for malaria that was assigned a noncompensable evaluation.  
The RO sent a notice letter to the appellant in October 2006, 
but the notice did not include a statement of  the condition 
that the Veteran was service-connected for at death.  On 
remand, the RO should send a notice letter that  fully 
complies with Hupp v. Nicholson, 21 Vet. App. 342.  

Additionally, notice of the type of information and evidence  
necessary to establish an effective date for the benefit on 
appeal should also be provided in accordance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Service treatment records reflect that the Veteran was 
treated in December 1943 for burns on his back and shoulders, 
initially thought to be due to mustard burn.  He reportedly 
handled mustard gas bombs at the Kangaroo Dump for about six 
days.  There was blistering on both shoulders.  The Veteran 
reported working in the sun without a shirt for about one 
hour.  Records show that the possibility of mustard gas burn 
was ruled out by the appearance of the burn and its response 
to treatment.  It was concluded that he incurred a second 
degree burn over the shoulders and back from sun exposure and 
his condition had improved with treatment.

The claim was referred to the Director of Compensation and 
Pension and in a November 1999 response, it was indicated 
that the evidence did not support the contention that the 
Veteran was exposed to mustard gas in service.  The Veteran's 
assignment to the 274th Chemical Service Platoon in Australia 
and elsewhere, in addition to records reflecting that he 
handled mustard gas bombs was noted, but it was concluded 
that actual exposure to the gas was not exhibited.  A January 
2000 report from the Director of Compensation and Pension 
indicated that the Veteran's name was not on either the Army 
or Navy lists of volunteers exposed to mustard gas while in 
the military.  A database maintained by the Defense Manpower 
Data Center (DMDC) concerning persons who may have been 
exposed during World War II to mustard gas and Lewisite 
during testing programs, production, storage, or 
transportation did not include the Veteran's name.  
The Veteran's service personnel records were obtained and 
they did not reflect any exposure to mustard gas.  A specific 
request was made to furnish any records of exposure to 
mustard gas and records received did not document any 
exposure.  
In February 2000, a former service member, I. S., indicated 
that he had served with the Veteran in Australia in 1943; and 
that the Veteran encountered the tragedy of being burnt by 
the chemical referred to as "mustard gas."

While the Veteran's statements and his military assignment as 
a light truck driver for the 274th Chemical Service Platoon 
25 Division are probative for the purpose of establishing the 
Veteran's exposure to mustard gas, the overall evidence does 
not support a finding of exposure.  His own history is not 
entirely consistent with the record.  He indicated that 
following mustard gas exposure in Australia, he was 
hospitalized for 5-6 weeks, but service treatment records 
reflect that he was hospitalized for about a week following 
what was diagnosed as a sunburn.  A February 1997 VA 
examination report noted that September 1996 IQ testing 
revealed a borderline range of intellectual functioning, mild 
to moderate memory impairment and mild to moderate dementia.  
There is no indication of how I.S. knew that the Veteran was 
exposed to mustard gas or that it was based on anything other 
than the Veteran's own statements.   

The Board notes that the Veteran underwent a VA examination 
in July 2002.  The Veteran reported being exposed to mustard 
gas on several occasions.  The examiner reviewed the claims 
folder.  Examination revealed palpable lymphadenopathy to the 
anterior cervical chain; and grossly abnormal enlarged lymph 
node to the right submandibular area with no tenderness, 
edema, or excess warmth.  Examination of the abdomen revealed 
significantly marked splenomegaly.  The diagnosis was mustard 
gas exposure during World War II on several different 
occasions.  The examiner opined that it was at least as 
likely as not that the Veteran's lung cancer and lymphoma 
were secondary to mustard gas exposure during active duty in 
World War II while serving in Australia.  The examiner did 
not explain how it was determined that the Veteran was 
exposed to mustard gas in service.  

Accordingly, the case is REMANDED for the following action: 

(Please note, this appeal has been advanced on the Board's  
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited  
handling is requested.)  

1. Send the appellant a letter that  
complies with the notification  
requirements of 38 U.S.C.A. § 5103(a) and  
38 C.F.R. § 3.159(b).  The letter should  
explain, what, if any, information and  
(medical and lay) evidence not previously  
provided to VA is necessary to  
substantiate the appellant's claim.  The  
notice should include:  
	a statement of the conditions for  
which the veteran was service  connected 
at the time of his death (residuals of 
malaria assigned a noncompensable 
rating);  
	an explanation of the evidence and  
information required to substantiate a 
DIC claim based on a previously service-
connected condition; and  
	an explanation of the evidence and  
information required to substantiate a 
DIC claim based on a condition not  yet 
service connected.  
The letter should indicate which portion 
of the evidence, if any, is to be 
provided  by the appellant and which 
portion, if any, VA will attempt to 
obtain on her behalf.  Additionally, the 
notice should include an explanation of 
the information or evidence needed to 
establish the  effective date for any 
benefit granted, as outlined by the Court 
in Dingess/Hartman.  

2. Refer the claims folder and a copy of 
this remand to a physician to determine 
if non-Hodgkin's lymphoma, coronary 
artery disease, hypertension, chronic 
obstructive pulmonary disease, and/or 
congestive heart failure are related to 
the Veteran's period of service or 
whether any condition causing or 
substantially contributing to his death 
(including residuals of malaria, for 
which he was service-connected) had its 
clinical onset in service or is otherwise 
related to active duty.  The examiner 
should refer to evidence cited herein 
regarding the extent of mustard gas 
exposure shown (loading bombs containing 
mustard gas) and the 2002 medical 
opinion.  A rationale should be included 
with any opinions proffered.  

4. Re-adjudicate the appellant's claim.   
If the decision remains adverse to the  
appellant, provide a supplemental  
statement of the case (SSOC) to her and  
her representative (if any).  The SSOC  
must contain notice of all relevant 
actions taken on the claim for benefits,  
to include the applicable law and  
regulations considered pertinent to the 
issue remaining on appeal.  An 
appropriate  period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and  
argument on the matter the Board has remanded.  Kutscherousky  
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by  
the United States Court of Appeals for Veterans Claims  
(Court) for additional development or other appropriate  




action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


